42 F.3d 1404
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.28235 CLEARLAKE RD;  90010 Prairie Road Units 103 and 27C, Defendants,Bobby J. Stroup;  Linda Stroup, Claimants-Appellants.

No. 94-35527.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 25, 1994.
Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Bobby and Linda Stroup appeal pro se the magistrate judge's order denying their motion for return of seized property.  We lack jurisdiction to review the magistrate judge's order.  See Serine v. Peterson, 989 F.2d 371, 372-73 (9th Cir.1993).  Accordingly, this appeal is


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3